Citation Nr: 1013089	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, 
the Board has considered the Veteran's claim for all 
possible psychiatric disorders as characterized herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran contends that he has PTSD due to military 
service, and he has identified several stressors in support 
of his claim.  Namely, a VA treatment record dated February 
19, 2008 shows that he reported that one stressor occurred 
on his first day in De Nang when his unit received mortar 
fire.  The Veteran also stated that his convoys experienced 
small arms fire and that Da Nang was hit weekly while he was 
there, with the closest round hitting one-half mile from 
him.  Furthermore, the Veteran reported receiving sniper 
fire and seeing dead bodies on the roadside.  Finally, the 
Veteran asserted that he witnessed a Claymore going off and 
causing a big explosion within 25 yards of his location in 
July 1970.  (The Board notes that the evidence discussed 
below reflects that the Veteran did not arrive in Vietnam 
until December 1970.)  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the 
occurrence of that stressor, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Thus, if the veteran was not engaged in combat, he must 
introduce credible supporting evidence that his claimed in-
service stressors occurred.

In the present case, the record contains a diagnosis of 
PTSD.  However, the Board observes that there is inadequate 
documentation to corroborate the Veteran's aforementioned 
stressors.  In this regard, the Board notes that the 
Veteran's DD form 214 indicates active duty from March 1970 
to December 1971 with service in Vietnam from December 22, 
1970, to June 26, 1971.  In light of the details found in 
the February 2008 VA treatment record, the Veteran's 
complete service personnel file may provide additional 
information as to the nature, dates, and locations of the 
Veteran's duties in Vietnam.  In this regard, the Board 
notes that service personnel records are in the claims 
folder; however, none of the records provide pertinent 
details as to the Veteran's duties in Vietnam. 

Furthermore, as noted above, the Veteran asserts that one of 
his stressors occurred in July 1970 (he witnessed a Claymore 
going off and causing a big explosion).  However, he did not 
arrive in Vietnam until December 1970.  On remand, the 
Veteran should be asked to clarify the approximate date of 
this incident. 

The Veteran has also stated that one of his stressors 
occurred on his first day in Vietnam.  The RO should attempt 
to find credible supporting evidence that the Veteran's 
stressors occurred via the U.S. Army & Joint Services 
Records Research Center (JSRRC).

Finally, the Board notes that the Veteran's accounts that he 
witnessed injured and dead enemy personnel constitutes 
anecdotal evidence, which is inherently unverifiable.  
Efforts to verify the Veteran's stressors should therefore 
focus on his other stressors, including receiving mortar and 
sniper fire, as well as the Claymore explosion, and any 
other stressors he may identify on remand. 

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran clarify the 
date he witnessed a Claymore going off 
and causing a big explosion.  It should 
be noted that he initially gave the 
date of July 1970 when he was not yet 
in Vietnam.  The Veteran should be 
asked again to provide any and all 
other stressor information.

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the Veteran's entire Official Military 
Personnel File (OMPF), including all 
records of his assignments, whether 
permanent or temporary duty stations; 
all travel orders; pay stubs which 
reflect special pay status, travel 
vouchers, and all TDY orders.  
Associate all documents obtained with 
the claims file.  Assist the NPRC, or 
other appropriate source, by providing 
as much detail as possible about the 
Veteran's service number, dates of 
service in Vietnam (December 22, 1970, 
to June 26, 1971), etc.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each federal department or 
agency from whom they are sought and 
should be documented for the record.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009). 

3.	Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC), or other appropriate agency, 
and seek to obtain specific details of 
the Veteran's service in Vietnam from 
December 22, 1970, to June 26, 1971 in 
order to verify his claimed stressors.  
Request morning reports and unit 
records from JSRRC in an attempt to 
verify the Veteran's stressors during 
his period of service in Vietnam.  Any 
other source where unit records or 
morning reports might be archived 
should also be contacted.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each federal department or 
agency from whom they are sought and 
should be documented for the record.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009). 

4.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disability.  The claims 
folders must be made available to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate on the report that it has been 
reviewed.  Appropriate psychological 
testing, such as the Miller Forensic 
Assessment of Symptoms Test, deemed 
necessary by the examiner should be 
accomplished.

For any psychiatric disability found, 
the examiner should specify whether 
there is a 50 percent probability or 
greater that it is related to service.

If PTSD is diagnosed in accordance with 
DSM-IV, the examiner should indicate 
whether there is a link between the 
current symptomatology and one or more 
of the independently verifiable in-
service stressors described by the 
Veteran and found sufficient to produce 
PTSD by the examiner.  

Any opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

5.	Notify the Veteran that it is his 
responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA examination must be 
placed in the Veteran's claims file.

6.	Readjudicate the claim following all 
necessary development.  If the benefit 
requested on appeal is not granted to 
the Veteran's satisfaction, issue a 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the 
case should be returned to the Board 
for appellate review, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

